IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                      :
                                        :     ID No. 1606007067
              v.                        :     In and For Kent County
                                        :
JOHAN RODRIGUEZ,                        :
                                        :
              Defendant.                :


                              Submitted: October 25, 2016
                              Decided: December 21, 2016


                           Upon Consideration of Defendant’s
                                  Motion to Suppress
                                     GRANTED


                                       ORDER


Gregory R. Babowal, Esquire, Deputy Attorney General, Department of Justice,
Dover, Delaware for the State of Delaware.

Anthony J. Capone, Office of the Public Defender, Dover, Delaware for
Defendant.




Young, J.
State v. Rodriguez
ID No.: 1606007067
December 21, 2016

                                     SUMMARY
      Defendant moves to suppress any and all evidence obtained as a result of
violations of Defendant’s constitutional rights against unlawful search and seizure on
June 9, 2016. Defendant argues that, contrary to the informant’s tip on which the
officer relied, no outstanding warrant on Defendant existed. Because of that defect,
then, the police officer did not have probable cause to make an arrest. Since the
warrant for Defendant’s arrest was invalid, the informant’s tip could not support a
probable cause finding. Delaware law requires information garnered as a result of an
illegal arrest to be suppressed. Therefore, Defendant’s Motion to Suppress is
GRANTED.
                           FACTS AND PROCEDURES
      Defendant, Johan Rodriguez, was arrested on June 9, 2016. According to
Officer James Johnson’s testimony, he received information from an informant, about
a week before the arrest, indicating that Defendant was attempting to hide from
Probation and Parole. The State claims that this informant was past proven and
reliable. On June 9, 2016, the informant described the Defendant’s apparel, indicated
his whereabouts, and told police that Defendant was in possession of controlled
substances. Officer Johnson testified that he then verified the outstanding warrant for
Defendant’s arrest. He also testified that Defendant was located in the described area,
wearing apparel similar to that portrayed by the informant. On that information,
Dover Police arrested Defendant. After Defendant was arrested, he allegedly made
incriminatory statements. The State also asserts that Defendant possessed 2.1 grams
of crack cocaine and .96 grams of heroin.

                                            2
State v. Rodriguez
ID No.: 1606007067
December 21, 2016

       Defendant alleges that there was not a valid warrant for his arrest, because the
only outstanding warrant for arrest had been cleared on May 23, 2016.
       Following this arrest, Defendant was charged with two counts of drug dealing
and one count of possession of drug paraphernalia. He filed this Motion to Suppress
on October 5, 2016.
                                        DISCUSSION
A.     Probable Cause to Arrest
       The arresting officer did not have probable cause sufficient to arrest the
Defendant. The warrant for Defendant’s arrest was invalid, and the informant’s tip
could not support a probable cause finding. A police officer may arrest a person if he
has probable cause to do so.1 Probable cause exists where the facts and circumstances
within the arresting officer’s knowledge, based upon trustworthy information, are
sufficient in themselves to warrant a person of reasonable caution to believe that an
offense has been committed.2 There need only be a fair probability of criminal activity
to satisfy the probable cause standard.3
       In Whiteley v. Warden, Wyoming State Penitentiary, the United States Supreme
Court determined that probable cause does not exist when an officer bases a decision




       1
         U.S. Const. Amend. IV; Del. Const. Art. 1, § 6; Stafford v. State, 59 A.3d 1223, 1228-
29 (Del. Dec. 4, 2012).
       2
           Stafford at 1229.
       3
           Id.

                                                3
State v. Rodriguez
ID No.: 1606007067
December 21, 2016

to arrest on an invalid warrant.4 In Whiteley, a warrant was based on a complaint that
did not contain enough information for a disinterested magistrate to find that there
was probable cause.5 The officer who created the complaint, and obtained the warrant,
put out a radio message asking other officers in the state to watch for the suspect.6
An officer in another town arrested the suspect under the impression that there was
a valid warrant for the suspect’s arrest. 7 The Supreme Court held that the original
officer’s radio report did not provide the arresting officer with probable cause.8
       Similar to the arresting officer in Whiteley, the arresting officer in this case
cannot rely on a warrant erroneously issued by an entity to obtain probable cause. The
arresting officer in this case, just as the arresting officer in Whiteley, relied on
representations leading to his belief that there was a valid warrant issued for the
Defendant’s arrest. Similar to Whiteley, the warrant in this case was not valid.
Therefore, an arrest based on this invalid warrant lacks probable cause.
       The informant’s tip does not provide a sufficient basis upon which to base a
probable cause finding either. This Court uses a totality of the circumstances test to
determine if there is probable cause under circumstances in which an officer relies on


       4
        See also Berg v. County of Allegheny, 219 F.3d 261, 269-70 (3rd Cir. July 17, 2000)
(“The Supreme Court’s decision in Whiteley v. Warden as well as our own subsequent decisions
make clear that an erroneously issued warrant cannot provide probable cause for an arrest.”).
       5
           Whiteley v. Warden, Wyo. State Penitentiary, 401 U.S. 560, 563 (Mar. 29, 1971).
       6
           Id. at 563-64.
       7
           Id. at 563.
       8
           Id. at 568.

                                                 4
State v. Rodriguez
ID No.: 1606007067
December 21, 2016

a tip.9 Some of the factors examined in the totality of the circumstances test are the
reliability of the informant, the details contained in the informant’s tip, and the degree
to which the tip is corroborated by independent police work.10 “If an informant’s tip
is sufficiently corroborated by independent police work, the tip may form the basis
for probable cause even though nothing is known about the informant’s credibility.”11
      Probable cause exists where a known informant’s information is partially
corroborated, detailed, and in reference to future occurrences. In Henry v. State, an
informant, known to one of the officers involved in an investigation, asserted that a
person would go from Middletown to Philadelphia to purchase cocaine.12 The
informant also described the car the person would ride in, the route he would take,
and the race of one of the other passengers.13 Officers corroborated much of the
information that the informant gave them.14 After pulling the vehicle over, when it
returned to Delaware from Philadelphia, the officers arrested the vehicle’s
occupants.15 The Delaware Supreme Court held that there was probable cause to
arrest the vehicle’s occupants, since the known informant’s tip, regarding future


      9
          State v. Holden, 60 A.3d 1110, 1114 (Del. Feb 5, 2013).
      10
           LeGrande v. State, 947 A.2d 1103, 1108 (Del. Apr. 22, 2008).
      11
           Id.
      12
           Henry v. State, 588 A.2d 1142, at *1 (Del. Jan. 15, 1991) (TABLE).
      13
           Id.
      14
           Id. at *2.
      15
           Id. at *1.

                                                 5
State v. Rodriguez
ID No.: 1606007067
December 21, 2016

information, was corroborated by the police.16
       Unlike Henry, the officer in the case at bar did not have probable cause to
arrest in this case. Similar to Henry, the informant in this case was known to the
officers, and the officers corroborated portions of the informant’s information.
However, in this case the informant’s tip only contained Defendant’s location and his
appearance. This is far different from the amount of detail involved in the tip in
Henry.
B.     Under the Delaware Constitution, Evidence Arising as a Result of an
       Illegal Arrest Must Be Suppressed
       In Dorsey v. State, the Delaware Supreme Court held that the appropriate
remedy for violations of the search and seizure provisions of the Delaware
Constitution was exclusion of evidence obtained as a result of the illegal search or
seizure. In this case, as discussed above, the arrest violated Delaware’s constitutional
guarantees against unreasonable searches and seizures. Thus, any evidence obtained
as a result of the illegal arrest should be suppressed.
                                     CONCLUSION
       The officer did not have probable cause to make an arrest because the warrant
was invalid, and the informant’s tip did not provide sufficient detail. The remedy for
violations of the Delaware Constitution’s search and seizure provision is suppression.
Therefore, Defendant’s Motion to Suppress is GRANTED




       16
            Id. at *2.

                                             6
State v. Rodriguez
ID No.: 1606007067
December 21, 2016

      SO ORDERED this 21st day of December, 2016.

                                         /s/ Robert B. Young
                                                    J.
RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution




                                     7